Judgment of conviction affirmed. Memorandum: The defendant has been tried on three occasions under an indictment charging him with the crime of murder in the first degree for the killing of his wife. On the first trial defendant was found guilty of murder in the second degree. That conviction was reversed by this court for errors of law during the course of the trial (277 App. Div. 310, affd. 301 N. Y. 757). The second trial resulted in a judgment of conviction of murder in the first degree followed by imposition of sentence to punishment of death. On that trial errors of law arising during the course of the trial required reversal (304 N. Y. 80). Both this court and the Court of Appeals recognized that the verdict in each instance was amply *1009supported by the evidence but felt compelled to reverse because of errors of law. The third trial here under review is from a verdict finding the defendant guilty of murder in the second degree. This verdict we likewise feel is amply supported by the evidence. However, questions relating to alleged errors committed upon the trial are urged upon this appeal. Throughout the trial the court exercised extreme care in protecting the rights of the defendant. We think the errors claimed by the defendant in the summation of the District Attorney were not such as to be prejudicial considering the entire record and the summation of the defense counsel. It is our conclusion, from a careful reading of the record, that it contains no errors which so adversely affect the substantial rights of the defendant as to warrant reversal of the judgment and a new trial. We have also considered the appeals from the intermediate orders and find no substantial errors in regard thereto. All concur. (Appeal from a judgment convicting defendant of the crime of murder, second degree.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.